Citation Nr: 0030419	
Decision Date: 11/21/00    Archive Date: 12/01/00

DOCKET NO.  94-18 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for generalized 
anxiety disorder, currently evaluated as 50 percent 
disabling.  

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney-at-
law


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



INTRODUCTION

The veteran served on active duty from August 1950 to 
September 1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from various rating decisions rendered 
since July 1992 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois, which denied a 
rating in excess of 50 percent for service-connected 
generalized anxiety disorder; denied service connection for 
residuals of a cerebrovascular accident; declined to reopen a 
claim for service connection for arteriosclerotic heart 
disease and organic gastrointestinal disability; denied a 
disability evaluation in excess of 10 percent for service-
connected maxillary sinusitis; and denied a total disability 
rating based upon individual unemployability due to service-
connected disability.  The veteran disagreed with the 
determinations and appealed.  In March 1998, the Board issued 
a decision denying all the issues on appeal.  The veteran 
appealed the Board's decision to the United States Court of 
Veterans Appeals (the United States Court of Appeals for 
Veterans Claims since March 1, 1999) (Court).  

In a January 1999 order, the Court granted a Joint Motion for 
Remand and for a Stay of Proceedings (Joint Motion), filed by 
the parties.  Pursuant to the actions requested in the Joint 
Motion, the Court vacated that part of the Board's decision 
that denied the claims for an increased rating for 
generalized anxiety disorder and for a total disability 
rating based upon individual unemployability; remanded those 
two issues to the Board for additional development and 
readjudication consistent with the directives of the Joint 
Motion; and dismissed the remaining issues.  

In September 1999, in compliance with the Court's directives, 
the Board remanded the case to the RO for further development 
and adjudication.  Following completion of the requested 
development, in August 2000, the RO continued the denial of 
the claims.  These matters have since been returned to the 
Board.  




FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the appellant's appeal has been obtained by 
the RO.  

2.  Symptomatology associated with generalized anxiety 
disorder includes subjective complaints of anxiety, 
irritability, inadequacy and depression; however, the veteran 
is fully oriented, and his judgment and memory are 
unimpaired.  

3.  The veteran's generalized anxiety disorder has been shown 
to result in no more than a considerable impairment in his 
ability to establish or maintain effective or favorable 
relationships and in considerable industrial impairment; or, 
since November 7, 1996, occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as impaired judgment, impaired abstract thinking, 
disturbances of motivation and mood and difficulty in 
establishing and maintaining effective work and social 
relationships.  

4.  The veteran is service-connected for generalized anxiety 
disorder, evaluated as 50 percent disabling, and for chronic 
maxillary sinusitis, evaluated as 10 percent disabling; his 
combined rating is 60 percent.  

5.  The veteran has occupational experience as a welder, a 
tool and die maker, a postal clerk, an automation mechanic, 
and a maintenance supervisor; he reports having completed 
three years of college, and was last gainfully employed in 
October 1991.  

6.  The veteran's service-connected disabilities, by 
themselves, do not preclude him from obtaining or retaining 
substantially gainful employment that is consistent with his 
level of education and occupational experience.



CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 50 
percent for generalized anxiety disorder have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1-4.3, 4.7, 4.10, 4.130, 4.132, Diagnostic Code 9400 (1996 
& 1999).  

2.  The criteria for a total rating based upon individual 
unemployability due to service-connected disability have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
3.340, 3.341, 4.16 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating

The Board observes that the veteran has a longstanding 
history of generalized anxiety disorder. This initially had 
been diagnosed as psychophysiologic gastrointestinal 
reaction. However, this diagnosis later was changed to 
anxiety neurosis because psychological symptomatology came 
"to represent the major degree of disability."  See 38 C.F.R. 
§ 4.132, DC 9511, Note (2).

The veteran's generalized anxiety disorder initially was 
evaluated as noncompensably disabling; however, because of 
increased symptomatology associated with this disability, the 
evaluation assigned gradually increased.  By September 1976, 
it had reached 30 percent.  At that time, the veteran 
complained of difficulty holding jobs, and indicated that he 
was easily frightened by loud noises.  He was observed by a 
VA physician to be oriented in all spheres, and appeared to 
be intact intellectually, notwithstanding his nervousness.  
This symptomatology appears to have remained relatively 
constant during the following decade.  For example, during a 
VA psychiatric examination conducted in November 1985, the 
veteran indicated that he was working at the Post Office, and 
was performing well on the job despite his feelings of 
anxiety.  The examiner observed that the veteran was well 
groomed and of good intelligence, and otherwise was fully 
oriented.  

Symptomatology associated with the veteran's generalized 
anxiety disorder later increased in severity.  During a VA 
psychiatric examination conducted in August 1993, the veteran 
complained of constant nervousness, nightmares, and 
irritability.  The examiner noted that the veteran was 
anxious and restless, and that he exhibited poor attention 
and concentration, as well as memory deficits.  However, no 
hallucinations or delusions were observed, and the veteran 
was alert, and fully oriented.  The RO increased the 
evaluation of this disability from 30 percent to 50 percent 
in April 1994 as a result.  

In January 1995, the veteran underwent VA psychiatric 
evaluation during which he complained of getting nervous all 
the time and crying.  He related that he got depressed, felt 
useless, talked to himself and maintained that he warranted a 
100 percent evaluation.  The examiner noted that the veteran 
was in a wheelchair and had impaired speech.  On mental 
status evaluation, the veteran exhibited no hallucinations 
and was not paranoid.  He was oriented to time, place and 
person.  The diagnoses were organic affective depression, 
cardiovascular accident with hemiparesis, and increased blood 
pressure.  

The veteran again underwent a VA psychiatric examination in 
August 1996.  He complained of being angry with the 
Government and of anxiety.  The examiner noted that the 
veteran was fully oriented, of average intelligence, and 
intact with regard to recent memory.  He did not appear to be 
hallucinatory nor was he paranoid.  He was anxious, depressed 
and irritable.  

The veteran underwent a VA social and industrial survey in 
September 1996, the report of which indicates that he had 
retired for the Post Office in 1991 due to a stroke, after 35 
years employment.  It was noted that the veteran was married, 
had few friends, read books and took care of his disabled 
daughter while his wife worked.  It was also noted that he 
was active in his VFW post and was post commander.   He 
expressed anger at the Government and was anxious.  He stated 
that he was not crazy, gut "pissed off" over what he 
perceived as the victimization of Korean War veterans.  He 
indicated having financial trouble and that he must get 100 
percent compensation.  He claimed that he was not violent and 
that he tried to get along with people.  As for potential 
employability, the examiner indicated "No."  

Of record are numerous VA outpatient treatment records from 
early 1994 through February 2000.  These show that, from 
early 1999, the veteran was undergoing weekly mental health 
social worker group sessions for anger management.  He was 
also attending ambulatory care for various disorders, 
including hernia, hydrocele, dental, liver problems and 
podiatry.  These records also show that the veteran was 
receiving physical therapy for right hemiplegia.  

The report of the veteran's February 2000 VA psychiatric 
examination indicates that he retired from the Post Office in 
1991 because he had a stroke.  By his own description, his 
"nervousness" had essentially no negative impact on his job 
performance.  He has participated in an outpatient support 
group for Korean combat veterans for the past two years, 
which he claimed was helpful in "getting him out of the 
house."  He was not taking any psychiatric medications, nor 
was he prescribed any.  Subjectively, he described daily 
nervousness or a feeling of tension, tremulousness, 
restlessness and anxiety.  He related that stress would 
worsen these experiences.  By stress, he meant if someone 
confronted him, or someone did not agree with him.  He 
described difficulty falling and staying asleep, an 
exaggerated startle response, irritability, and feelings of 
worry about his environment.  He did not describe nightmares 
or intrusive combat memories; he had no flashbacks, or any 
other symptoms that might indicate post-traumatic stress 
disorder or any other specific anxiety disorder.  On mental 
status evaluation, the veteran had no thought disorder, no 
delusions or hallucinations, and no suicidal or homicidal 
thoughts.  His right-sided hemipareses is his only limitation 
and, as for personal hygiene, he was clean and well kept.  He 
was oriented; had no apparent memory loss or impairment; no 
obsessive or ritualistic behavior; no irrelevant or illogical 
speech; no panic attacks; and no depressed mood or anxiety 
was noted.  The examiner found the veteran fully competent.  
The diagnosis was generalized anxiety disorder, chronic.  He 
was assigned a GAF (Global Assessment of Functioning) score 
of 55, due entirely to his pervasive and generalized anxiety.  
The examiner noted that the veteran has a considerable 
psychiatric disability, which does not impair his 
flexibility.  If he had not had a stroke, his disorder would 
not impair his ability to work.  

In March 2000, the veteran underwent another VA social and 
industrial survey.  The examiner indicated in the report that 
the veteran's claims file was reviewed in conjunction with 
the survey.  The veteran's work history was reported as 
essentially the same as previously reported in the 1996 
survey.  The veteran related during the survey that he was 
very nervous and that was what kept him from working.  He 
admitted that he gets very angry with the Government and with 
violence shown on television.  The veteran's wife related 
that the veteran has always been nervous, but his physical 
disability makes him so frustrated, angry and nervous that he 
lashes out at family members.  She stated that the veteran 
had increasing intolerance for everything.  She said that 
they had no social life because his comments are socially 
inappropriate.  She expressed her belief that his stroke was 
caused by his extreme nervousness and that his nervousness 
inhibited him from adequately coping with his hemiplegia 
resulting from the stroke.  A group of people come to his 
home weekly to play Bridge.  These people understand the 
veteran and let him have his own way.  He attends church once 
or twice a week.  He stated that he remained in bed fourteen 
to fifteen hours per day but has difficulty sleeping due to 
twitching in his legs.  In summary, the examiner related that 
the veteran was in a wheelchair, which he propelled with his 
left hand and leg.  The examiner noted that the veteran had 
right-sided hemiplegia, and that he wore a brace on his right 
leg, which enabled him to walk short distances.  The examiner 
expressed that it was obvious that that the veteran is unable 
to work due to his physical limitations; however, the 
examiner further noted that he was hard pressed to say that 
the veteran's service-connected condition inhibits his 
ability to work.  He indicated that, perhaps, his service-
connected "neurosis" inhibits his adjustment to his 
physical limitations and his physical limitations exacerbate 
his neurosis; however, by his admission and that of his wife, 
he has always been nervous and he had many successful years 
as a postal employee.  Therefore, the examiner opined that it 
is unlikely that the service-connected condition prevents him 
from gainful employment.  

In an August 2000 addendum, the psychiatrist who had examined 
the veteran in February 2000 noted that the GAF of 55 was 
scored due solely to the veteran's anxiety disorder.  He also 
noted his belief that the VA psychiatric examination and the 
social-industrial survey results are thoroughly consistent 
with each other as well as confirming of each other.  He 
opined that the veteran's inability to work is solely the 
result of his 1991 cerebrovascular accident and its after-
effects, and not at all the result of his service-connected 
condition.  

Essentially, the veteran is asserting that his service-
connected generalized anxiety disorder is more severely 
disabling than reflected in the 50 percent evaluation 
currently assigned.  

As a preliminary matter, the Board finds that the veteran's 
claim for a higher evaluation is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Caffrey v. Brown, 6 
Vet. App. 337, 391 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Furthermore, the Board is satisfied 
that all relevant facts have been properly developed, and 
that no further assistance to the veteran is required in 
order to comply with the duty to assist on this issue.  Id.  

VA utilizes a rating schedule as a guide in the evaluation of 
disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1, Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

It is essential, both in the examination and in the 
evaluation of disability, that each disability be reviewed in 
relation to its history.  See 38 C.F.R. § 4.41.  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, as it is in 
the case at hand, it is the present level of disability that 
is of primary concern.  See Francisco v. Brown, 7 Vet. App. 
55, 58 (1994).  

The veteran's service-connected generalized anxiety disorder 
is evaluated under schedular criteria for evaluating 
psychiatric disabilities.  By regulatory amendment effective 
November 7, 1996, substantive changes were made to that 
criteria, as set forth at 38 C.F.R. §§ 4.125-4.132.  See 61 
Fed. Reg. 52695-52702 (1996).  

Where laws or regulations change after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran applies, absent Congressional or Secretarial intent 
to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 
(1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  
If the revised version of the regulation is more favorable, 
the retroactive reach of that regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.  See VAOPGCPREC 3-2000 (2000). 

Here, neither the former or revised applicable schedular 
criteria are clearly more favorable to the veteran's claim.  
Thus, the RO has appropriately considered the veteran's claim 
under the former and revised criteria, and there is no 
prejudice to him in the Board doing likewise, applying the 
more favorable result, if any.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).  

Prior to November 7, 1996, generalized anxiety disorder was 
evaluated using criteria from the general rating formula for 
psychoneurotic disorders.  See 38 C.F.R. § 4.132, Diagnostic 
Code 9400 (1996).  Under this formula, the current 50 percent 
evaluation was assigned where an ability to establish or 
maintain effective or favorable relationships with people was 
shown to be considerably impaired, by reason of 
psychoneurotic symptoms the reliability, flexibility, and 
efficiency levels so reduced as to result in considerable 
industrial impairment.  

A 70 percent evaluation was warranted where the veteran's 
ability to establish or maintain effective or favorable 
relationships with people was shown to be severely impaired, 
or by reason of psychoneurotic symptoms, the reliability, 
flexibility and efficiency levels were so reduced as to 
result in severe industrial impairment.  Id.   

To warrant a 100 percent evaluation, the attitudes of all 
contacts except the most intimate must have been so adversely 
affected as to result in virtual isolation in the community; 
or there must have been totally incapacitating symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting in profound retreat 
from mature behavior; or, as a result of the psychiatric 
disability, the individual must have been unable to obtain or 
retain employment.  These criteria represent 3 independent 
bases for granting a 100 percent evaluation.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996). 

Under the revised criteria, now set forth at 38 C.F.R. 
§ 4.130, Diagnostic Code 9400 (1999), a 50 percent evaluation 
is warranted for occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  See 38 C.F.R. § 4.130.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as:  grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  Id.

Applying the relevant law and regulations to the facts in 
this case, the Board finds that the record presents no basis 
for assigning a higher evaluation for the veteran's 
generalized anxiety disorder.  The reports of the veteran's 
recent VA psychiatric examinations, conducted in August 1996 
and February 2000, show that his generalized anxiety results 
in anxiety, feelings of anger, nervousness, tension and 
irritability.  These symptoms, are more or less consistently 
shown on both evaluations.  Although the February 2000 
examiner noted that the veteran tends to be anxious, 
depressed, and irritable, he remains fully oriented, and his 
intelligence and memory are relatively intact.  While the 
evidence indicates that the veteran has a limited social 
life, it is also evident that he sees a small circle of 
friends weekly to play bridge, attends church services once 
or twice a week, and attends weekly group sessions for Korean 
combat veteran, which he likes because it gets him "out of 
the house."  These findings do not appear to denote such 
symptomatology as to meet the criteria for a 70 percent 
evaluation under either the former or revised criteria.  

Significantly, the report of the veteran's February 2000 VA 
examination includes an assessment as to the severity of his 
disability that is consistent with no more than a 50 percent 
disability evaluation for his generalized anxiety disorder.  
At that time, the examiner assigned a GAF score of 55.  The 
Board notes that, pursuant to the Fourth Edition of the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (DSM-IV), scores midway between a 
score of 51 and 60 denote that there are moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  Furthermore, following 
the veteran's February 2000 VA examination, the examiner 
specifically opined that the veteran's considerable 
psychiatric disability did not impair his reliability or 
efficiency.  

Although the clinical evidence regarding the veteran's 
generalized anxiety disorder, both historical and more recent 
in nature, indicates that he suffers from anxiety, 
depression, and periods of agitation, his symptoms are not 
shown to constitute the severe social and industrial 
impairment required for a 70 percent evaluation.  As regards 
the revised criteria, there is no indication of the presence 
of impairment of short-term and long-term memory with regard 
to his ability to retain general material and to complete 
tasks, nor is there any indication that the veteran's 
judgment and abstract thinking have been impaired.  
Similarly, there is no indication that the veteran has any 
difficulty in understanding complex commands.  As previously 
indicated, he was, and is, fully oriented, and his 
intelligence is intact.  Moreover, during the most recent VA 
psychiatric examination, the examining physician considered 
the veteran competent to handle his financial affairs, 
notwithstanding that this responsibility has fallen upon his 
spouse.  Additionally, the Board notes no indication of 
neglect by the veteran of his personal appearance and hygiene 
as a result of this disability.  Hence, the criteria for a 70 
percent evaluation under the revised criteria likewise are 
not met.

In view of the foregoing, the Board finds that the record 
presents no basis upon which to grant a higher schedular 
evaluation for the veteran's generalized anxiety disorder 
under either the former or revised applicable schedular 
criteria.  As indicated above, the criteria for the next 
higher, 70 percent, evaluation are not met under either the 
former or revised criteria.  It follows that the veteran's 
symptomatology also would not warrant a 100 percent 
disability evaluation under either of these criteria.  In 
each instance, a total disability evaluation requires 
symptomatology even more pronounced than that already 
specified.  Hence, a schedular evaluation in excess of the 
currently assigned 50 percent rating must be denied.

Additionally, the Board finds that the veteran's generalized 
anxiety disorder is not shown to be so exceptional or unusual 
as to warrant an evaluation in excess of 50 percent on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  In the 
instant case, there has been no showing that the disability 
under consideration has caused marked interference with 
employment (i.e., beyond that contemplated in the assigned 
evaluation), has necessitated frequent periods of 
hospitalization, or otherwise has rendered impracticable the 
application of the regular schedular standards.  Indeed, as 
noted above, the In the absence of evidence of the above-
mentioned factors, the Board need not remand the matter for 
compliance with the procedures set forth in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 237, 239 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

For all the foregoing reasons, the claim for an evaluation in 
excess of 50 percent for generalized anxiety disorder must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit of the doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable.  
See 38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. Derwinski, 
1 Vet. App. 49, 55-57 (1991).  

II.  TDIU

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for veteran to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  In 
reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  
Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by nonservice-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19; Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991)..

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met.  38 C.F.R. 
§ 3.340.  Where the schedular rating is less than total, a 
total disability rating for compensation purposes may be 
assigned when the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that, if there is 
only one such disability, this disability shall be ratable at 
60 percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  In exceptional circumstances, where the veteran 
does not meet the aforementioned percentage requirements, a 
total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

While neither the United States Code nor the Code of Federal 
Regulations offers a definition of "substantially gainful 
employment," VA Adjudication Procedure Manual, M21-1, Part 
VI, para. 7.09(a)(7) defines that term as "that which is 
ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Substantially 
gainful employment does not include marginal employment; 
employment is considered marginal where the earned annual 
income does not exceed the poverty threshold.  38 C.F.R. 
§ 4.16.

Initially, the Board notes that the veteran does not meet the 
percentage requirements of 38 C.F.R. § 4.16(a).  He has two 
service-connected disabilities: a generalized anxiety 
disorder, rated as 50 percent disabling; and maxillary 
sinusitis, currently evaluated as 10 percent disabling.  As 
addressed herein, the Board has determined that the rating 
for the generalized anxiety disorder is appropriate; there 
also is no indication of record that the veteran's maxillary 
sinusitis is more than 10 percent disabling.  Hence, the 
veteran's combined disability evaluation is 60 percent.  As 
38 C.F.R. § 4.16(a) requires a 70 percent combined evaluation 
for two or more disabilities, the veteran clearly does not 
meet this criteria.  Under these circumstances, a total 
rating may be assigned only if the record establishes that 
this is an exceptional case in which the veteran's service-
connected disabilities nonetheless render him unemployable.  
See 38 C.F.R. § 4.16(b).  Following a careful review of the 
evidence, the Board finds that it does not.

The claims file reflects that the veteran has occupational 
experience as a welder, a tool and die maker, a postal clerk, 
an automation mechanic, and a maintenance supervisor; he 
reports having completed three years of college, and was last 
gainfully employed in October 1991.  There is no objective 
evidence that the veteran ceased working because of his 
service-connected disabilities.  Rather, the record shows 
that the veteran suffered a cerebrovascular accident on 
October 20, 1991, and that he had not worked since that time.  
Prior to that, he had been a supervisory maintenance employee 
for the United States Postal Service.  The remainder of the 
record indicates that the veteran's continued lack of 
employment since October 1991 is attributed, at least in 
large part, to the residuals of the October 1991 
cerebrovascular accident.  These include right upper and 
lower hemiparesis.  The veteran also suffers from coronary 
artery disease and arteriosclerotic heart disease, along with 
severe degenerative joint disease of the lower lumbar spine.  
Other nonservice-connected disabilities, which are less 
severe in nature also are present.  As noted above, the 
unemployability determination must be made without regard to 
nonservice-connected disability.

Significantly, the record includes no opinion by a medical or 
other qualified professional that, but for the existence of 
his significant nonservice-connected disabilities, the 
veteran would be unemployable as a result of his service-
connected disabilities, alone.  On the contrary, the only 
clear opinions on this point of record-the opinion of the VA 
psychiatrist who examined the veteran in February 2000 and 
the individual who conducted the March 2000 social and 
industrial survey-militate against the veteran's claim.  As 
noted above, the March 2000 field examiner offered that it is 
unlikely that the veteran service-connected condition (his 
psychiatric condition) prevented him from gainful employment.  
Likewise, in his August 2000 addendum, the February 2000 VA 
examiner stated that the veteran's inability to work is 
solely the result of his 1991 cerebrovascular accident and 
its after-effects, and not at all the result of his service-
connected psychiatric condition.  

Finally, the Board notes that the record does not present any 
unusual factors that might serve as a predicate for a finding 
of unemployability.  For example, it is not shown that any of 
the veteran's service-connected disabilities require frequent 
hospitalization, or require an inordinate quantity of 
medication.  Indeed, as noted above, the veteran does not 
take any medication for his service-connected generalized 
anxiety disorder, clearly his most significant disability.  

Accordingly, the Board must conclude that the evidence does 
not demonstrate that the veteran's service-connected 
disabilities, when considered in association with his 
educational attainment and occupational background, render 
him unable to secure or follow a substantially gainful 
occupation.  It is apparent that the veteran's service-
connected disabilities have resulted in some interference 
with employment, and that he is not well suited for some 
jobs, particularly those involving a high level of stress.  
However, such interference with employment is contemplated in 
his service-connected disability evaluations, and the 
evidence of record does not demonstrate that the veteran's 
service-connected disabilities result in unemployability.  As 
such, his TDIU claim must be denied.  In reaching this 
conclusion, the Board has considered the applicability of the 
benefit of the doubt doctrine.  Again, however, as the 
preponderance of the evidence is against the veteran's claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert, 1 Vet. App. at 55-57.



ORDER

A disability evaluation in excess of 50 percent for 
generalized anxiety disorder is denied.  

A total disability rating based upon individual 
unemployability due to service-connected disability is 
denied.  



		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 16 -


- 16 -


